Citation Nr: 9919033	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for partial right 
peroneal nerve neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran retired in August 1975 after more than 20 years 
of military service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO).  The Board 
remanded the case in October 1998 to afford the veteran a VA 
medical examination of his service connected right peroneal 
nerve neuropathy.  


FINDING OF FACT

The right peroneal nerve neuropathy does not result in more 
than mild a disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
peroneal nerve neuropathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124, Diagnostic 
Code 8521 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  He has presented a claim which is not 
implausible.  The Board has requested additional development 
in this case and is satisfied that all relevant facts have 
been properly developed.  38 U.S.C.A. § 5107(a).  
Accordingly, no further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.  

Service medical records show that at discharge from service 
the veteran had decreased sensation over distribution of the 
superficial peroneus on the right.  A VA medical examination 
in 1975 noted the veteran's complaints of abnormal sensation 
in the right lower leg.  There was sensory loss over the 
right lower leg from the upper third of the leg to the toes 
and dorsum of the foot.  The diagnosis was neuropathy, 
partial, right peroneal nerve, cause unknown.  

VA clinical records in May 1993 note the veteran's complaints 
of a right leg limp, severe sensitivity of the dorsal right 
mid-foot, and decreased sensation over the metatarsal heads.  
Physical findings showed mild fatiguing of the right toe.  
Plantar deep tendon reflexes were downgoing.  There was 
minimal weakness of the right hallucis longus, evertors, and 
foot dorsiflexors.  The diagnosis reported right leg 
intermittent weakness.  

An August 1993 VA medical examination of the peripheral 
nerves revealed the veteran's complaints of right leg pain 
and numbness with right foot weakness.  Physical findings 
showed decreased sensation in the right lateral leg and 
dorsal foot over the peroneal nerve distribution.  Right leg 
dorsiflexion strength was decreased at 4+/5+.  The diagnosis 
was right peroneal nerve palsy with sensory and a motor 
deficit.  

A VA electromyograph (EMG) was performed in August 1993.  It 
was reported that a physical examination showed that deep 
tendon reflexes were absent at the ankles bilaterally.  EMG 
testing was described as abnormal.  There was evidence of 
motor sensory polyneuropathy of a systemic origin.  There was 
no evidence of compression neuropathy of the common peroneal 
nerve, but the nerve showed an abnormality probably secondary 
to previous back surgery and as part of generalized 
neuropathy.  

At an October 1996 VA medical examination of the peripheral 
nerves the veteran complained that he had right leg numbness.  
The examination revealed that the extensor hallucis longus on 
the right was 3+/5.  Right foot drop and loss of sensation of 
the superficial peroneal and deep peroneal nerve on the right 
were reported.  The diagnosis indicated a common peroneal 
mononeuropathy at the fibular head.

A VA neurology examination was performed in February 1997.  
The veteran continued to complain of intermittent right lower 
extremity pain and weakness.  The examination revealed trace 
weakness in the right toe dorsiflexors and some mild wasting 
of the extensor digitorum brevis (EDB).  It was indicated 
that there was no foot drop.  Sensation was subjectively 
decreased diffusely in the right lower extremity below the 
knee in a non-dermatomal and non-anatomic pattern.  The 
veteran's gait revealed a slight limp.  The diagnostic 
impression indicated that veteran's right lower extremity 
problem may be related to his history of lumbar surgery.  He 
had mild wasting of the extensor digitorum brevis but 
otherwise very little in the way of abnormality.  The toe 
dorsiflexors were a trace weak implying intermittent right 
foot drop suggestive of lumbar root disease.  

A personal hearing was held at the RO in September 1997.  The 
veteran testified that he had different sensations in his 
right leg.  He stated that he had sharp "electric" pain 
along with weakness in his right leg.  He testified that his 
right leg problems could occur two or three times per day or 
once a week.  

A VA medical examination of the peripheral nerves was 
performed in November 1997.  The veteran complained of 
altered sensation in both feet.  When lying flat he had 
hyperathia symptoms.  The symptoms bothered him 
intermittently.  When he bowled sometimes his right leg would 
buckle.  Objectively it was reported that sensation was 
decreased distally to temperature and vibration.  It was 
indicated that there was no evidence of paralysis, neuritis 
or neuralgia.  There was some atrophy and muscle wasting 
distally in the lower extremities consistent with axonal 
neuropathy.  The diagnoses indicated axonal neuropathy, 
sensorimotor type, with no evidence of active radiculopathy.  
At a November 1997 medical examination of the spine it was 
indicated that the veteran had no back complaints, and that 
the numbness and weakness of his right leg could not be 
explained.  

A VA neurology examination was performed in January 1999.  
The veteran complained of intermittent right lower extremity 
pain and weakness that caused the leg to "buckle".  The 
symptoms occurred once every one to three months, and were 
often precipitated by activities such as bowling.  The 
veteran did not use medication for the symptoms.  The 
physical examination revealed that the EDB on the right was 
smaller than on the left.  There was trace weakness in the 
toe extensors on the right.  Eversion and inversion of the 
right foot was 5/5 in strength.  Reflexes were 2+ and 
symmetric with the exception of the ankle reflexes which 
were1+.  The toes were downgoing bilaterally.  There was 
subjective decreased sensation of the dorsum of the right 
foot when compared to the left.  

It was indicated that EMG studies revealed findings 
consistent with axonal polyneuropathy that affected both 
lower extremities. There was evidence of right and left 
peroneal neuropathy.  It was reported that there was evidence 
of multiple nerve involvement.  There was no paralysis.  The 
veteran had some evidence of neuralgia.  There was muscle 
wasting of the EDB, probably representing a direct affect of 
borderline peroneal neuropathy.  The diagnoses reported 
axonal polyneuropathy, asymmetric, with greater involvement 
on the right rather than the left.  There was no foot drop, 
no droop of the phalanges of the toes, and no abnormality of 
dorsiflexion of the foot on either side.  Full extension of 
the proximal phalanges was present and no impairment of 
abduction or adduction was found.  There was subjective 
reductions in light touch sensation over the dorsum of the 
right foot.  The aggregate impairment was described as 
"borderline to mild."  It was indicated that the etiology 
was idiopathic.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.
 
The veteran is currently in receipt of a 10 percent 
disability evaluation for partial right peroneal nerve 
neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(1998), incomplete paralysis of the external popliteal nerve 
(common peroneal), which requires that there be mild 
incomplete paralysis of the nerve.  A 20 percent disability 
evaluation under Diagnostic Code 8521 requires moderate 
incomplete paralysis of the nerve.  A 30 percent evaluation 
is available for severe incomplete paralysis and a 40 percent 
disability evaluation is available for complete paralysis of 
the external popliteal nerve with foot drop, a slight droop 
of first phalanges of all toes, an inability to dorsiflex the 
foot, lost extension (dorsal flexion) of the proximal 
phalanges of the toes, lost abduction of foot, weakened 
adduction, and anesthesia covering the entire dorsum of foot 
and toes.  Neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(1998).  
 
The veteran contends that his right peroneal nerve neuropathy 
is far more disabling than the current disability evaluation 
indicates.  VA clinical records reveal the veteran walks with 
a mild right side limp, and that he complains of intermittent 
numbness and weakness of the right lower leg that extends to 
his toes and the dorsum of his right foot.  In January 1999, 
it was reported that his symptoms occurred once every one to 
three months, and that they were precipitated by activities 
such as bowling.  The clinical data of record confirms a 
neurological deficit in the veteran's right leg, manifested 
by mild fatigue and weakness of the right foot and toes, 
muscle wasting in the right foot, as well as sensory deficit 
over the peroneal nerve distribution and some decreased right 
leg strength.  Further, it has been reported that there is 
some evidence of neuralgia.  

Although right foot drop was clinically reported in the past, 
at the most recent VA neurological examination in January 
1999, it was specifically indicated that there was no (right) 
foot drop.  There was also no evidence of droop of the 
phalanges of the toes nor was there any abnormality of 
dorsiflexion of the right foot, or dorsiflexion, abduction or 
adduction abnormalities.  Furthermore, and rather 
importantly, the examining VA physician specifically 
indicated that the veteran's aggregate partial right peroneal 
nerve neuropathy impairment was "borderline to mild."  

The record shows that the veteran continues with partial 
right peroneal nerve neuropathy.  However, after reviewing 
the clinical data thoroughly, the Board finds that more than 
mild incomplete paralysis of the external popliteal nerve is 
not shown.  The findings of record do not demonstrate 
moderate incomplete paralysis of the external popliteal 
nerve, nor is there evidence of neuralgia that equates to 
moderate incomplete paralysis of the nerve.  In essence, the 
Board finds that the veteran's partial right peroneal nerve 
neuropathy disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. § 4.7.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record.  In light of the recent evaluations of the 
veteran's disability, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disability impairs earning capacity 
by requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for partial right peroneal nerve 
neuropathy is denied.



		
	John J. Crowley. 
	Member, Board of Veterans' Appeals



 

